DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered..
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pad section and the second pad section where only one of the pad sections are moved during a parking brake application, as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 12 it is unclear where in the specification it was described where, the first pad section and the second pad sections and where only one of the pad sections are moved during a parking brake application, as claimed in claim 12 .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9-11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Ikuzawa D555,555 S or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. D555,555 S to Ikuzawa et al. in view of Morais et al. U.S. 2006/0124404 OR Davis 2,951,561.
Regarding claims 1-4,9-11 Ikuzawa shows one of applicant’s prior design patents with which applicant’s are well familiar.  Compare applicant’s figure 3 (and description in their specification at paragraphs 0076-0078).  This device appears to be capable of meeting the claimed limitations in claims 1-4.
Alternatively since this is a design patent and no description is given the references to Morais (see para 0025) or to Davis both show it is known to provide different numbers of pistons on the inboard and outboard sides.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a piston arrangement as claimed in the caliper of Ikuzawa simply to accommodate different vehicle mounting arrangements where space is limited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuzawa et al./Morais or Davis as applied to claims 2 above, and further in view of Bahmata et al. U.S. 2017/0058979.

The reference to Bahmata shows one of applicant’s prior parking brake designs.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Ikuzawa to include a parking brake arrangement as taught by Bahamata since they would recognize that the two prior brake designs would likely be compatible given the design by the same company and to provide the brake with a standard backup brake system.
Regarding claim 6 to have situated the parking brake system (electrically driven by the motor) so that only one of the pistons is actuated would have been obvious to minimize component parts (in the case of limited vehicle undercarriage space) but still provide a parking brake device for safety reasons.
Regarding claims 7,8, as broadly claimed, these limitations are capable of being met.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657